Mason C. Herdman, a son of Frank Herdman and Clara S. Herdman, was operating his parents' automobile when that vehicle struck pedestrian Arthur A. Hoertrich, who thereby sustained injuries resulting in his death. To recover therefor, the executrix of the estate of the deceased instituted this action against the owners and the operator of the offending automobile. The trial of the cause to a jury resulted in verdict in favor of the defendants. From *Page 210 
judgment entered on the verdict, the plaintiff has appealed.
Appellant contends that the verdict is contrary to the evidence, complains of certain instructions given to the jury, and urges other grounds for reversal of the judgment.
[1] Respondents move to strike the statement of facts for the reason that same was not filed in the office of the clerk within ninety days after the entry of the judgment. The judgment was entered October 24, 1932. On January 24, 1933, ninety-two days subsequent to the entry of the judgment, the statement of facts was served and filed. For this reason, the motion of the respondents must be granted. Perkins v. Perkins, 158 Wn. 351,290 P. 855; Brainard v. Miser, 165 Wn. 244, 4 P.2d 1097.
There being no statement of facts properly bringing the evidence here, and no question being presented which we can decide without the evidence, the judgment must be affirmed. It is so ordered. *Page 211